VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. ORTIZ CARRION — 96 DTA 130
San Juan, Puerto Rico, a 1 de octubre de 1996
Considero que la mayoría del panel incurre en un error de derecho al no seguir el criterio del Departamento de la Familia en el trámite judicial de los pleitos consolidados del título. El Departamento de la Familia es el organismo administrativo especializado, a quien la Asamblea Legislativa le ha encomendado la representación del parens patriae del Estado en la administración de las leyes cuya interpretación está en controversia en este caso. Los tribunales deben concederle la máxima deferencia a la interpretación que hace la agencia del Estado a quien la Asamblea Legislativa le ha encomendado la administración de una ley.
*452I
Los pleitos del título tratan sobre el caso de dos menores R.K.L.C. y E.K.L., quienes están bajo la custodia provisional del Departamento de la Familia, el cual los ubicó en respectivos hogares de crianza mientras se efectúa el proceso de rehabilitación de su madre biológica, la señora Lydia León Cruz, bajo la supervisión del Tribunal de Primera Instancia, Sala Superior de Bayamón, Asuntos de Menores, caso JC-92-028, mediante el procedimiento establecido por la Ley de Protección de Menores, Núm. 75 de 28 de mayo de 1980, según enmendada, 8 L.P.R.A. see. 401 et seq. Los procedimientos que se efectúan en el caso JC-92028 ante la Sala de Asuntos de Menores, aún no han concluido, ni han sido consolidados en instancia o en apelación con los pleitos del título, por lo que la decisión de la mayoría de este panel, constituye una intervención colateral con un procedimiento judicial cuyos autos no están ante la consideración de este Tribunal.
La controversia en los pleitos del título, se suscita cuando Myriam Pérez Suárez y Víctor Gabriel Camacho, y Miriam Santos Torres y Angel López Taveras, a quienes el Departamento de la Familia les encomendó el cuido de los referidos menores, presentaron sendas peticiones ante las salas de San Juan y Bayamón del Tribunal de Primera Instancia en las cuales solicitan la privación de la patria potestad de la señora Lydia León Cruz y la adopción de los menores mediante el procedimiento, establecido por las Leyes Núm. 8 y 9 de 19 de enero de 1995, 31 L.P.R.A. sees. 531, et seq.
En el primer caso, la Sala Superior de Bayamón de Relaciones de Familia, desestimó la petición de Myriam Pérez Suárez y Victor Gabriel Camacho al concluir que en el caso JC-92-028, ante la Sala de Asuntos de Menores de Bayamón, se está tramitando la restitución de la custodia permanente de R.K.L.C. a su madre biológica, señora Lydia León Cruz y cualquier intervención relativa a la adopción sería prematura. En el segundo caso, la Sala Superior de Relaciones de Familia, se negó a desestimar la petición de adopción de E.K.L. y decidió considerar las solicitudes que le fueron presentadas por los esposos Miriam Santos Torres y Angel López Taveras.
Ambos dictámenes fueron apelados ante este Tribunal, quien procedió a consolidarlos. El Departamento de Familia ha comparecido ante este Tribunal para solicitar que se confirme a la Sala Superior de Bayamón de Relaciones de Familia y se revoque a la Sala Superior de San Juan de Relaciones de Familia, favoreciendo que se desestimen ambas peticiones de adopción por considerarlas prematuras mientras se esté tramitando el caso JC-92-028, para la restitución de la custodia permanente a la madre biológica de ambos menores.
Contrario a la mayoría, concurrimos con el Departamento de la Familia quien sostiene su postura basándose en una interpretación literal del texto de las Leyes Núm. 75 de 28 de mayo de 1980; Núm. 132 de 26 de diciembre de 1993; Núm. 8 y 9 de 19 de enero de 1995 y basándose en los principios básicos de consolidación y competencia que deben aplicar los tribunales en la adjudicación de los pleitos ante su consideración.
II
-1-
La Exposición de Motivos de la Ley Núm. 75 del 28 de mayo de 1980, en lo pertinente establece lo siguiente:
"... el Estado Libre Asociado de Puerto Rico, en el ejercicio de su poder de 'Parens Patriae' reconoce su responsabilidad de velar por aquellos niños que son víctimas de maltrato o negligencia para evitar que éstos continúen sufriendo daño, una vez que se sospeche o conozca que son víctimas de las personas que tienen el deber sagrado de velar por ellas; de proveerles los servicios y la ayuda que sea necesaria para fortalecer la familia de donde éstos provienen haciendo del hogar uno seguro para los niños, y cuando esto no sea posible, ofrecerles cuidado fuera del hogar en un ambiente saludable, ya sea en forma provisional o permanente, dependiendo de las circunstancias de cada caso.

La finalidad de esta ley es lograr la protección de los niños que son víctimas de maltrato o negligencia, por tanto, la actividad del funcionario, profesional o magistrado que intervenga en estos casos será, antes que nada, la protección a los menores."

*453fEl propósito de la Ley Núm. 75 del 28 de mayo de 1980, fue ante todo, la protección de los menores víctimas de negligencia o maltrato de sus padres, por lo que el Departamento de la Familia, y cualquier funcionario a quien le corresponda aplicarla, tiene la obligación de proteger a los menores. Además, la ley le impone al Estado y al Departamento de la Familia en particular, la obligación de brindarle servicios a los padres biológicos de estos menores con el fin de rehabilitarlos, para poder devolverles la custodia del menor, de ello ser posible. El Pueblo de Puerto Rico en interés de los menores R.P.S., M.P.S. y C.J.N.S., Opinión del 22 de julio de 1993, 93 J.T.S. 121, a lapág. 11033.
Originalmente, el Artículo 29 de la Ley Núm. 75 establecía que los casos de maltrato o negligencia que requirieran la intervención del Tribunal General de Justicia, se ventilarán ante el Tribunal de Primera Instancia, Sala Superior de Asuntos de Menores. Sin embargo, el 26 de diciembre de 1993, la Asamblea Legislativa aprobó la Ley Núm. 132, enmendando el Artículo 29 de la Ley Núm. 75 para conferirle esa competencia a las Salas Superiores de Relaciones de Familia, y facultar al Departamento de la Familia a iniciar en esos casos, un proceso de privación, restricción o suspensión de la patria potestad, luego de agotar todos los esfuerzos razonables para reintegrar la familia del menor.
No obstante, el Artículo 13 de la Ley Núm. 132, dispuso expresamente que esa Ley sólo aplicaría a los casos presentados a partir de su aprobación. Esto significa que al aprobarse la Ley Núm. 132, las Salas de Asuntos de Menores no fueron despojadas de la competencia en aquellos casos de Ley Núm. 75 que estaban pendientes ante su consideración. El caso Pueblo, en Interés de las Menores Reina y Erika Cristal, JC-92-028, es uno de esos casos anteriores a la Ley Núm. 132, que estaba pendiente ante la Sala de Asuntos de Menores de Bayamón cuando ésta se aprobó, por lo que la Sala Superior de Asuntos de Menores retuvo competencia sobre el mismo y la continúa ejerciendo. Además, ninguna de las partes ha recurrido ante nos de alguna resolución del tribunal que trate sobre su competencia. En los casos ante nos, se pretende cuestionar esa competencia colateralmente, mediante la iniciación de otros procedimientos ante el Tribunal de Primera Instancia.
-2-
Por otra parte, la Ley Núm. 8 del 19 de enero de 1995, que tuvo el fin de flexibilizar los procedimientos de adopción. El Artículo 3 de la Ley Núm. 8, enmienda la Ley Núm. 75 para reiterar que la política pública del Estado Libre Asociado en estos casos es proteger el bienestar del menor, y aclarar que aun cuando el Estado Libre Asociado y el Departamento de la Familia en particular, tiene el deber de proveer servicios sociales para prevenir la necesidad de remover a un menor de su hogar y para rehabilitar a los padres, el cumplimiento de estos deberes no debe poner en riesgo la seguridad de los menores.
La Ley Núm. 8 comenzó a regir inmediatamente después de su aprobación el 19 de enero de 1995, y en ella no se expresa la intención de que tenga efecto retroactivo, ni de dejar sin efecto el Artículo 13 de la Ley Núm. 132, con relación a la competencia de la Sala Superior de Asuntos de Menores sobre los casos anteriores al 26 de diciembre de 1993.
La intención de la Asamblea Legislativa confiriéndole efecto retroactivo a una ley debe expresarse claramente. Así se establece en el Artículo 3 del Código Civil de Puerto Rico, 3 L.P.R.A. see. 3; y lo ha reiterado el Tribunal Supremo de Puerto Rico en Vázquez v. Morales, 114 D.P.R. 822 (1983); Díaz v. Secretario de Hacienda, 114 D.P.R. 855 (1983). Definitivamente las enmiendas a la Ley Núm. 75 del 28 de mayo de 1980, tanto por la Ley Núm. 132 del 26 de diciembre de 1993, como por la Ley Núm. 8 del 19 de enero de 1995 no tienen efecto retroactivo; la Ley Núm. 132 lo indica expresamente y la Ley Núm. 8 lo establece al no disponer expresamente su retroactividad.
Las peticiones de adopción presentadas en los casos del título, fueron presentadas bajo las disposiciones de las Leyes Núm. 8 y Núm. 9 del 19 de enero de 1935. La Ley Núm. 8, supra, en su enmienda al Artículo 166 del Código Civil, establece las causas por las que se puede privar, restringir o suspender a una persona de la potestad sobre un hijo o hija. Una de esas causas es la falta de cumplimiento con el plan de servicios para reintegrar un menor abusado a su hogar. Véase, el Artículo 166A del Código Civil, según enmendado, por la Ley Núm. 8. 
-3-
De este modo, en este momento, la posible reintegración de R.K.L.C. y E.K.L. bajo la custodia *454permanente de su madre biológica, está ante la consideración de la Sala de Asuntos de Menores de Bayamón, que es la Sala competente para dirimir esa cuestión. De hecho, los padres de crianza intervinieron en dicho procedimiento, por lo que sus intereses, si algunos, están allí protegidos. A la Sala de Asuntos de Menores le corresponde dilucidar si la madre biológica debe recuperar la custodia de R.K.L.C. mediante los procedimientos establecidos por la Ley Núm. 75 del 28 de mayo de 1980, según enmendada. Nadie le ha cuestionado la competencia a la Sala de Asuntos de Menores. Su competencia cuestiona en procedimientos colaterales de adopción mediante los cuales se le pretende despojar de su autoridad para continuar el trámite de los procedimientos ante su consideración.
Hasta tanto la cuestión sobre la custodia permanente de la madre biológica no se dilucide ante la Sala Superior de Asuntos de Menores; la Sala Superior de Relaciones de Familia no puede asumir competencia para atender la petición de adopción. Al amparo de la Ley Núm. 75 la Sala Superior de Asuntos de Menores considerará toda la prueba testifical y pericial pertinente para determinar si la custodia de las menores R.K.L.C. y E.K.L. debe restaurársele a la madre biológica.
Ante tal situación, las peticiones de adopción de los matrimonios a quienes el Departamento de la Familia les asignó la crianza, no sólo son prematuras, sino que han tenido la consecuencia de atrasar y complicar los procedimientos contrario a los fines que persiguen las Reglas 1 y 38.1 de las de Procedimiento Civil. Por esta razón, lo lógico y lo razonable sería que, en armonía con las Regla 1 y 38.1 de las de Procedimiento Civil la Sala de Asuntos de Familia deje en suspenso las respectivas peticiones de adopción, hasta tanto se dilucide la cuestión de custodia ante la Sala de Asuntos de Menores. En ese momento, la Sala de Asuntos de Familia estaría en mejor condición para determinar si procede considerar la petición de adopción o si existe impedimento para ello.
Por los fundamentos anteriormente expuestos, respetuosamente disentimos de la decisión de la mayoría en estos casos.
RAFAEL ORTIZ CARRION
Juez de Apelaciones
ESCOLIO VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. ORTIZ CARRION — 96 DTA 130
1. En tales circunstancias el tribunal tendría que determinar que las condiciones que propiciaron que el menor fuese separado del hogar de sus padres subsisten, o existen condiciones similares que representan un serio riesgo para su bienestar.